Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00721-CV

                                          Andrés RAMOS Jr.,
                                              Appellant

                                                     v.

                                          Gigi CASTAÑEDA,
                                                Appellee

                           From the County Court, Maverick County, Texas
                                       Trial Court No. 3220
                               Honorable Ron Carr, Judge Presiding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: March 18, 2015

DISMISSED FOR WANT OF PROSECUTION

           On January 23, 2015, we notified pro se Appellant Andrés Ramos Jr. that the brief filed on

January 20, 2015, failed to comply with Rule 38.1 of the Texas Rules of Appellate Procedure. See

TEX. R. APP. P. 38.1. We recited some of the defects in his brief: e.g., no part of the brief contained

any citations to the record, the brief failed to list or cite any authorities to support Appellant’s

arguments, and the brief contained no proof of service. See id. R. 9.5(d), (e).



1
 The Honorable David R. Saucedo, presiding judge of the Maverick County Court, recused himself. The Honorable
Ron Carr signed the judgment in the underlying cause.
                                                                                        04-14-00721-CV


        We struck Appellant’s brief and ordered him to file an amended brief that corrected the

listed deficiencies and fully complied with the applicable rules. See, e.g., id. R. 9.4, 9.5, 38.1. We

warned Appellant that if the amended brief did not comply with our order, we could “strike the

brief, prohibit [Appellant] from filing another, and proceed as if [Appellant] had failed to file a

brief.” See id. R. 38.9(a); see also id. R. 38.8(a)(1) (authorizing this court to dismiss an appeal if

an appellant fails to timely file a brief).

        On March 2, 2015, Appellant filed an amended brief. The amended brief contains an index

of authorities and other sections required by Rule 38.1 (e.g., Identity of Parties and Counsel, Table

of Contents), but it fails to comply with Rule 38.1. The brief makes a few references to Chapter

92 of the Texas Property Code, but otherwise provides no appropriate citations to authorities or to

the record. Contra TEX. R. APP. P. 38.1(i) (requiring “clear and concise argument for the

contentions made, with appropriate citations to authorities and to the record”). The argument

portion of the brief consists in its entirety of three sentences. It contains no citations to applicable

case law or to the record. Contra id.

        Appellant’s brief is wholly inadequate to present any questions for appellate review. See

Ruiz v. State, 293 S.W.3d 685, 693 (Tex. App.—San Antonio 2009, pet. ref’d); Robert L. Crill,

Inc. v. Bond, 76 S.W.3d 411, 423 (Tex. App.—Dallas 2001, pet. denied). We strike Appellant’s

amended brief and dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1),

38.9(a), 42.3(b).


                                                   PER CURIAM




                                                  -2-